DETAILED ACTION
In response to remarks filed 06/17/2022
Status of Claims
Claims 1-9 and 11 are currently pending;
Claims 1-2, 5, 9, and 11 are currently amended;
Claims 3-4 and 6-8 were previously presented;
Claims 10 and 12 have been cancelled;
Claims 1-9 and 11 are rejected hereinafter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (CN 107806108).
With regards to claim 1, Zhang et al. discloses an offshore structure wherein the offshore structure is a bottom-founded structure (figure 1; abstract) comprising: an adjustably buoyant hull including a plurality of vertical columns (3) and a plurality of horizontal pontoons (2; figure 1-2), wherein each pontoon (floating box) extends between a pair of the columns, wherein the adjustably buoyant hull is configured to receive a topside (topside is received at the top to the columns); wherein each column has a central axis, an upper end, and a lower end (figure 1-3); wherein each pontoon has a longitudinal axis, a first end coupled to one of the columns, and a second end coupled to another one of the columns (figure 1); a foundation assembly (13, 25) attached to a lower end of the hull and configured  wherein the foundation assembly includes: a column skirt (13) extending downward from the lower end of each column configured to penetrate the sea floor; and a pontoon skirt (25) extending downward from a bottom surface of each pontoon (figures 1-5).
As to claim 6, Zhang et al. discloses wherein each pontoon (floating box) is adjustably buoyant (see English translation page 5; figure 5). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2-5, 8-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 107806108) in view of Tanaka et al. (JP 6026197).
As to claim 2, Zhang et al. discloses the invention substantially as clamed. However, Zhang et al. is silent about wherein the foundation assembly comprises: a first plurality of anti-scour plates, wherein each of the first plurality of anti-scour plates extends horizontally from one of the columns a plurality of anti-scour plates, wherein each of the second plurality of anti-scour plates extends horizontally from one of the pontoons. Tanaka is in the same field of endeavor of offshore structures and teaches a first plurality of anti-scour plates, wherein each of the first and second plurality of anti-scour plates extends horizontally from one of the columns (first plurality of anti-scour plates and heave plates 30, extending horizontally from column 21 and pontoons 22; “Of the pontoon 22 and the footing 21 and the outer peripheral surface of the leg 21b, a heave plate to reduce the motion of the plate-like member 30 is provided.”, Lns. 132-133, Figs. 1-3,8). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Zheng et al. with the teachings of Tanaka. The motivation for doing so would have been to provide damping keels on the columns for the purpose of stabilizing the hull in rough waters.
As to claim 3, Zhang as modified above discloses wherein the anti-scour is positioned along an outer perimeter of the hull at a lower of the hull (see figure 1 of Tanaka).
As to claim 4-5, Tanaka is in the same field of endeavor of offshore structures and teaches a first plurality of support brackets extending vertically from the columns to the first plurality of anti-scour plates (first plurality of support brackets extending vertically from columns, footings 21, to first heave plates 30; “A heave plate 31 via bracket 30 is fixed to the pontoon 22 and the footing 21, a heave plate 30 and the footing 22 and the outer peripheral surface of the pontoon 21 1 is interposed between the first gap 32 is formed”, Lns. 146-148, Figs. 1-3,8).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Zhang et al. with the teachings of Tanaka. The motivation for doing so would have been to provide heave plates reinforced with brackets for the purpose of stabilizing the hull in rough waters and to strengthen the attachment of the heave plates to the columns.
As to claim 8 and 11, Zhang et al. as modified above discloses wherein each anti-schour plates lies in a common horizontal plan (see figure 1 of Tanaka). 
With regards to claim 9, Zhang et al. discloses an offshore structure, wherein the offshore structure is a bottom-founded structure (figure 1) comprising: an adjustably buoyant hull (1, 2) comprising: a plurality columns; wherein each of the column comprises a plurality of horizontally oriented pontoons (2), wherein each pontoon is positioned between a pair of the columns; and a column skirt (13) extending downward from a lower end of the column, wherein the column skirt includes an open lower end and is configured to penetrate the seafloor; wherein each pontoon comprises: a pontoon skirt (25) extending downward from a bottom surface of the pontoon, wherein each pontoon skirt is configured to penetrate the sea floor (figures 1-5). Zhang et al. discloses the invention substantially as clamed. However, Zhang et al. is silent about wherein each column comprises: an anti-scour plate extending horizontally from a lower end of the column and wherein each of the pontoon comprises an anti-scour plate extending horizontally from the pontoon and. Tanaka is in the same field of endeavor of offshore structures and teaches a plurality of anti-scour plates, wherein each of the plurality of anti-scour plates extends horizontally from one of the columns or pontoons (first plurality of anti-scour plates and heave plates 30, extending horizontally from column 21 and pontoons 22; “Of the pontoon 22 and the footing 21 and the outer peripheral surface of the leg 21b, a heave plate to reduce the motion of the plate-like member 30 is provided.”, Lns. 132-133, Figs. 1-3,8). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Zheng et al. with the teachings of Tanaka. The motivation for doing so would have been to provide damping keels on the columns for the purpose of stabilizing the hull in rough waters. Further more it is old and well known in the art of offshore platform to haver vertically oriented columns or at an angle, therefore, it would have been with the level of one skilled in the art to modify the offshore structure of Zhang et al. to have vertically oriented columns depending on the design of the platform. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 107806108).
As to claim 7, Zhang et al. discloses wherein each column has a cylindrical shape (figure 1-5). Zhang et al. discloses the invention substantially as claimed. However, Zhang et al. is silent about wherein each pontoon has a cylindrical shape. It would have been an obvious matter of design choice to modify the shape of the pontoons to be cylindrical, since such modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/Primary Examiner, Art Unit 3678